DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claims 1-17, drawn to apparatus, classified in H01J37/32733
II. Claims 18-28, drawn to method, classified in C23C16/45544.
The inventions are distinct, each from the other because of the following reasons:
Inventions I and II are related as process and apparatus for its practice.  The inventions are distinct if it can be shown that either: (1) the process as claimed can be practiced by another and materially different apparatus or by hand, or (2) the apparatus as claimed can be used to practice another and materially different process.  (MPEP § 806.05(e)).  In this case the apparatus is useable for a materially different process such as a surface treatment or etch process.
Restriction for examination purposes as indicated is proper because all these inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
- the inventions have acquired a separate status in the art in view of their different classification,
- the inventions have acquired a separate status in the art due to their recognized divergent subject matter, and
- the inventions require a different field of search (e.g. different classes/subclasses or electronic resources, or employing different search strategies or search queries).
Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.
During a telephone conversation with Ms. Cynthia Pilotte on July 15, 2021 a provisional election was made without traverse to prosecute the invention of Group 1, claims 1-17.  Affirmation of this election must be made by applicant in replying to this Office action.  Claims 18-28 are withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.


Information Disclosure Statement
The references cited by applicants in the information disclosure statements filed in the case have been made of record.  The Examiner has considered the voluminous references.
While the statements filed do not comply with the guidelines set forth in MPEP 2004 regarding both the number of references cited and the elimination of clearly irrelevant art and marginally cumulative information, compliance with these guidelines is not mandatory.  Furthermore, 37 CFR 1.97 and 1.98 does not require that the information be material; rather, they allow for submission of information regardless of its pertinence to the claimed invention.  Also, there is no requirement to explain the materi-ality of the submitted references.  However, the cloaking of a clearly relevant reference by inclusion in a long list of citations may not comply with the Applicant's duty of disclo-sure.  Penn Yan Boats, Inc. v. Sea Lark Boats Inc.  359 F. Supp. 948, (S.D. Fla. 1972).
Applicant is advised that the MPEP states the following with respect to large information disclosure statements:


	This statement is in accord with dicta from Molins PLC v. Textron, Inc., 48 F.3d 1172 (Fed. Cir. 1995), stating that forcing the Examiner to find “a needle in a haystack” is “probative of bad faith.”  Id. at 1888.  This case presented a situation where the disclosure was in excess of 700 pages and contained more than fifty references.  Id.
The MPEP provides more support for this position.  In a subsection entitled “Aids to Compliance with Duty of Disclosure,” item thirteen states:
It is desirable to avoid the submission of long lists of documents if it can be avoided.  Eliminate clearly irrelevant information and marginally pertinent cumulative information.  If a long list is submitted, highlight those documents which have been specifically brought to Applicant's attention and/or are known to be of the most significance.  See Penn Yan Boats, Inc. v. Sea Lark Boats Inc.  359 F. Supp. 948, (S.D. Fla. 1972).  See also MPEP § 2004.

Therefore, it is recommended that if any information that has been cited by Applicants in the previous disclosure statement is known to be material for patentability as defined by 37CFR 1.56, applicant should present a concise statement as to the relevance of that/those particular documents therein cited.
The Office particularly notes that the inclusion of references such as “Nitridation under ammonia of high surface area aerogels”, “The dependence of work function of rare earth metals on their electron structure” and U.S. PG Pub 2018/0246101 “Anti-dengue virus antibodies and uses thereof” have particularly no relation to the case at hand and therefore appear only to confuse a true search of background art.





Claim Rejections - 35 USC § 112
The following is a quotation of the fourth paragraph of 35 U.S.C. 112:
Subject to the [fifth paragraph of 35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 7 is rejected under 35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 1 already requires a UV radiation source that applies UV onto the top surface of a substrate.  Applicant may cancel the claim, amend the claim to place the claim in proper dependent form, rewrite the claim in independent form, or present a sufficient showing that the dependent claim complies with the statutory requirements.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 10, 13 and 14 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.

Claim 13 recites the limitation "the inlet" in claim 1.  There is insufficient antecedent basis for this limitation in the claim.
Claim 14 recites the limitation "the substrate handling robot" (emphasis added) in claim 1.  There is insufficient antecedent basis for this limitation in the claim.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f):
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 

Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f). The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f), is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f). The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f), is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” are being inter-preted under 35 U.S.C. 112(f) except as otherwise indicated in an Office action. Claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) because the claim limitations uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitations are: “substrate transfer device” in claim 1 and “inert space creation system” in claims 15 and 16.  The transfer device is interpreted as a robot, elevator or the equivalent thereof as per support in the specification.

If applicant does not intend to have this limitation interpreted under 35 U.S.C. 112(f) applicant may:  (1) amend the claim limitation to avoid it being interpreted under 35 U.S.C. 112(f) (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation recites sufficient structure to perform the claimed function so as to avoid it being interpreted under 35 U.S.C. 112(f).

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-5, 7, 8, and 12-17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Beynet (2014/0017908).
Beynet teaches a processing apparatus (see Fig. 4) comprising:
- a first reactor to process a rack with a plurality of substrates, see further Fig. 3 which includes a rack with a plurality of substrates, and
- a second reactor arranged to provide UV light to a substrates – the use of a particular range is an intended use of the apparatus.  A claim containing a “recitation with respect Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987).  In this case, both the claim and the prior art teach applying UV radiation and therefore to choose any particular wavelength would have been considered an operable use, and
- a transfer device to transfer substrates between the chambers, see robot 49, which is the equivalent as set forth above.
	Regarding claim 2, the teachings include gas inlet port [0047] – the term ‘precursor gas’ is an intended and any gas would be operably run through the system.
	Regarding claims 3 and 4, the robot transfer substrates between the reactors.
	Regarding claim 5, the UV reactor, Fig. 2 comprises a substrate holder with an illumination system over the top of the substrate.
	Regarding claim 7, all claim elements are met as per above.
	Regarding claim 8, the robot is configured to handle substrates such as in a rack as per the noted chamber (Fig. 3) – the chamber has a rack and therefore is configured to receive the rack.
	Regarding claims 12 and 13, per [0047] the chamber includes a heater – the use of the gas inlet to supply any particular gas is intended use and the system is capable of the same (further, any gas broadly “deposits a layer” on a substrate).
	Regarding claim 14, the robot handles the wafers at angles as claimed (Fig. 4).
	Regarding claim 15, the teachings include a transfer (device) chamber which is held in a vacuum environment – this meets the requirements of the “inert space creation 
	Regarding claim 16, the teachings include a gas inlet [0045] – this meets the requirements of the “inert space creation system” but in any case the teachings include an inert gas that is applied.
	Regarding claim 17, as per above, the teachings include a gas inlet [0045], the gas inlet can provide any gas and therefore meet the intended use of the apparatus.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Beynet in view of Nowak (2006/0249175).
	Regarding claim 6, 	Beynet exemplifies a single chamber with a single substrate holder, but Nowak teaches that it is operable to perform a UV process in a chamber that includes multiple substrate holders, see Fig. 2 and related text [0022].  It would have been obvious to one of ordinary skill in the art at the effective date of the invention to apply the multiple UV treatment chamber of Nowak with the system of Beynet as the modification would allow an increased throughput for UV processing.

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Beynet in view of Brak (2014/0148924).
The teachings of Beynet are described above, but do not teach an elevator.
In view of the claim, the teachings of Brak are applied in an alternative manner to the interpretation of the second reactor.  Brak teaches that operable multiple reactor systems, such as shown in Fig. 1A operably include reactors that process single or multiple substrates [0033], and such multiple substrate reactors include a robot and an elevator to move the substrates [0028-29].
It would have been obvious to one of ordinary skill in the art at the effective date of the invention to apply the multiple substrate processing system of Brak as an operable replacement for the reactor chamber (i.e. 46) of Beynet as Brak teaches that such chambers in a multiple reactor (i.e. chamber) system are operably multiple wafer systems therefore one would replace reactor 46 of Beynet with a multiple substrate .

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Beynet and Brak in view of Shimamoto (2014/0287595).
The teachings of Beynet and Brak are described above, but do not teach the claimed rack in the second reactor or specifically illumination from a side of the rack.
Shimamoto teaches a substrate processing system (see Fig. 1 and related text) comprising a reaction chamber 201 and substrate rack 217, the system is further configured with an illumination system 207 that is constructed and arranged to irradiate ultraviolet radiation from a range of 10- 200nm [0308] onto the top of the substrates in the rack from a side of the rack.
It would have been obvious to one of ordinary skill in the art at the effective date of the invention to apply the UV system of Shimamoto including the substrate rack as it would allow for multiple substrates to be processed at the same time. It would also further allow the multiple substrates of Brak and Beynet to be processed together (and potentially substrate rack of Brak to be transferred together wherein Shimamoto teaches a boat and elevator [0077]).

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Beynet and Brak  and Shimamoto (2014/0287595).
The teachings of Beynet and Brak are described above, but do not teach the claimed rack in the second reactor or specifically illumination from a side of the rack.
Shimamoto teaches a substrate processing system (see Fig. 1 and related text) comprising a reaction chamber 201 and substrate rack 217, the system is further configured with an illumination system 207 that is constructed and arranged to irradiate ultraviolet radiation from a range of 10- 200nm [0308] onto the top of the substrates in the rack from a side of the rack.
It would have been obvious to one of ordinary skill in the art at the effective date of the invention to apply the UV system of Shimamoto including the substrate rack as it would allow for multiple substrates to be processed at the same time. It would also further allow the multiple substrates of Brak and Beynet to be processed together (and potentially substrate rack of Brak to be transferred together wherein Shimamoto teaches a boat and elevator [0077]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH A MILLER, JR whose number is (571)270-5825 and fax is (571)270-6825.  The examiner can normally be reached Mon - Fri, 7am to 4pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Timothy Meeks, can be reached on 571-272-1423. The fax number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/JOSEPH A MILLER, JR/Primary Examiner, Art Unit 1715